                                 502910584       07/28/2014
          Case 2:20-cv-00078-JRG Document 40-5 Filed 09/24/20 Page 1 of 3 PageID #: 694
                              PATENT ASSIGNMENT COVER SHEET

Electronic Version v1 .1                                                                  EPAS ID: PAT2957182
Stylesheet Version v1 .2

SUBMISSION TYPE:                        NEW ASSIGNMENT
NATURE OF CONVEYANCE:                  ASSIGNMENT

 CONVEYING PARTY DATA
                                       Name                                          Execution Date
 ACACIA RESEARCH GROUP LLC                                                          01/25/2013


  RECEIVING PARTY DATA
  Name:                    CELLULAR COMMUNICATIONS EQUIPMENT LLC
 Street Address:           2400 DALLAS PARKWAY
  Internal Address:        SUITE 200
 City:                     PLANO
 State/Country:            TEXAS
  Postal Code:             75093


 PROPERTY NUMBERS Total: 1
          Property Type                         Number
 Application Number:               10862878


 CORRESPONDENCE DATA
 Fax Number:
 Correspondence will be sent to the e-mail address first; if that is unsuccessful, it will be sent
 using a fax number, if provided; if that is unsuccessful, it will be sent via US Mail.
 Phone:                         3308770700
 Email:                         docketing@martinferraro.com
 Correspondent Name:            MARTIN & FERRARO, LLP
 Address Line 1:                1557 LAKE O'PINES STREET, NE
 Address Line 4:                HARTVILLE, OHIO 44632

ATTORNEY DOCKET NUMBER:                 194.0015-00000
NAME OF SUBMITTER:                     ALFRED Y. CHU
SIGNATURE:                             /Alfred Y. Chu/
DATE SIGNED:                            07/28/2014
Total Attachments: 2
source=Assignment from ARG to CCE#page1 .tit
source=Assignment from ARG to CCE#page2.tif




                                                                                PATENT
     502910584                                                         REEL: 033405 FRAME: 0104
                                                                                       CCE HMO 000402
Case 2:20-cv-00078-JRG Document 40-5 Filed 09/24/20 Page 2 of 3 PageID #: 695




                                                 ASSllMPTION AGREEl\lENT
                                             Ah"'D
                                 ASSlG.NTuIENT
       ,t, s.s·1·TR>,.rf>.~'L'M'f' A ""'D.·.·•,c,TJll>~D'I'"l'O"
''"llf"''
bi " •""''-·; · h1.'Hf.u'.,l~   .· ;{!;l-~ .AS""'-L"""·(' . _·N'.AQA-....1:.;l.'..Jl'A.~,n
                                                                  P':U'E."f;'l'>-:n:''i'>.l'"i'  T   .  .• • . . ;-, .• 'l'' ... • ·. - ' ·2-f,
                                                                                              A t '.(\greern.ent) is et \1:etiveas oJ .tne Y
day of fam.rary 2013, by and b,,nveen ACACIA RESEARCH GROUP.LLc,a·Texas                                                          lirnited liability
companyhaving a place of business at 2400 Dallas Parkvvay; Suite 200, Plano, Texas 75093 USA
CCAssignor'')and. ClU,LULAR COMMllNIC.ATlONS l:<tQUlPlW.ENT                                                   LL(\ a •texas limited liability
cornpany having a.place of business at 2400 Dallas Parkway, Suite 200, P.lm.K\Texas 75093 l.JSA
{"Assignee').

W'HF'.REAf-hAssig;Mr and. Nokia Siemens Networks Oy (''NSN 1'} are parties. to an Assignment (the
"Assignment Doctnnent") etl;::ctive Dec:emlx:)r21, 2012 pursmmt to which NSN sold,, assigned,
tra11sfetred and set over the entire right, title and interest in aml to lLS. Patent No. 7218923 and all
patents, paterit applications, foreign patents, foreigri patent. applications, 1.~<.mtitmations,
                                                                                               contimrn.tior.ts:..in-
part, divhionais, ext.ens.ions,renewals, reissues and reexaminations related to all inventions thereof
inclnclingbutnot limited tot.he Patents lfatnl in the Exhibit attached heteto (the "Patentl), including.
,vithout limitation, aH rights of NSN to sue for past, prnsent and foture infri:ngc:mc-nt        of the Pab.mts,
including the righttQ ,,ollect .u.11dreceive any damages, royalties, or settlemertts fot suchinfringements,a11
rights to sue ffa inju.ncth.re.or other equitab!ereliei·: and any and all causes of action tdadng to any(,f the
inventions.or discoveries.described in the Piltent.s,and all goi:xhvilhn connection with the foregoing:,

WHEREAS, Assignor wishes to assign its entire rights, obligations, interests and liabilities in the
Assignn:rent Document. toAssignee; imd

WtIElillAS, A.ssignee agrees to assume such rights, obligations,interests and.liabilities of Assignor
1mdef t1wAssignment Docurnent.



l.          Assignor hereby does t.r.-ansfer   and assign unt()·Assignee all of Asshinor's rights, obligations,
            interests and liabilities under the Assigmnent Document along with such rights, obligations,
            interests and Habilities relating to the Patents including, ,vithout 1in.1itation,
                                                                                             the entire right, title,
            and interest in and to the Patents. (find              an
                                                           patents, patent a.pplieatit>ns,.
                                                                                          foreign patents, foreign
            patent appfkath)ns, continuations, c,i:mtinuations~i11-t1a11,    divisionals, extensiQns, renewals,
            r-dssues and reexan1inationstdated to all inventions thereo1\iucluding an rights to sue for past,
            p.te.sentand foture iHfring$nlentof the Patents, the right to c:oHectand receive any darnages,
            royalties,. or sdtleinents. for such past, present and future infringements, alJ rights to seek and
            obtain injmwtive or other ecnfrta.ble  rehei: and any and all causes of action relating t(i any ofthe.
            inventionsor discoveriesdescribed.in the Patents.

            For a11din cw1Sidetation of the assignment lrnreut1der,.Assigneehereby assmnes a.llof Assignor's
            rights, obligations, foterestsand liabilitiesunderthe Assignment Drn.::.umerrttothe same extent as
                                                                     •and agrees w 9bserve, perfon'n and fulfill
            though it ha.d originallybeen na.rned•as a party theret;-.1
            all the terms and conditions of the .Assi.gnnw11t     Docurnent, i.nduding '>VithontUmifatiQn the
            payrneni obligations, to the same extentas ifit had been originally named as a partyt11ereto,

3,          This Agreement shall be binding upon and inure k) the benefit. of the _parties and their respective
                      and assigns.
            succes!:loL':<

4.          This Agreement shall be governed by and construedand enforcedin accordancewith the laws of
            the. State ofTexa~t




                                                                                                         PATENT
                                                                                                REEL: 033405 FRAME: 0105
                                                                                                                                      CCE HMO 000403
  Case 2:20-cv-00078-JRG Document 40-5 Filed 09/24/20 Page 3 of 3 PageID #: 696




   IN.'\Vfl'IN1t:ssWHEREOF, the parties have.executedthis Agreementas c.,fthe.date first above w-r.itten.


   AC.AClA RESJDARCH GROUP LLC
   {Assjgnor)




  CELLULAR COMMl.lNlCATIONS EQlllPlVIBNT LLC
  (Assign et)


  By:

        President




                                                                       ·':;:\:::.......              ...;~-'"'"'}
                                                                     ~:;~ ..:.= --:.:.:.:::.~~.:.:      ~~~,,~,,':;.~,t~~~-r
                                                                                                     ......      ........
                                                                                                                     ,..:.;
                                                                                                                         ....
                                                                                                                          ____




                                                                                PATENT
RECORDED: 07/28/2014                                                   REEL: 033405 FRAME: 0106
                                                                                                                       CCE HMO 000404
